DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 16 and 18-20 stand rejected under Section 103.  The specification and drawings stand objected to.  Claims 1-15 stand allowed.  Claim 17 stands objected to for depending from a rejected base claim, claim 16, but has been indicated as having allowable subject matter.
Applicants amended claims 16 and 17, provided replacement drawings, and provided amendments to the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the specification: Applicants’ amendments address most specification objections and part of the drawing objections and are accepted and entered.  The Office notes that applicants’ misnumbered paragraph 60 as paragraph 49, and has included instructions to internal staff to correct this error.  See below in the Examiner’s Amendment section.
Drawings: Applicants’ amendments overcome the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections are withdrawn.
Section 103 rejections: Applicants’ amendments overcome the previously noted Section 103 rejections.  These rejections are withdrawn.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Specification:
After entering the Amendment filed May 11, 2021:
Paragraph 49: Replace paragraph 49 with the original paragraph 49 from the September 16, 2019 application.
Paragraph 60: Replace paragraph 60 with “paragraph [0049]” from the May 11, 2021 Amendment.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “depositing first and second self-assembly (SAM) layers respectively on sidewalls of the first and second spacers; depositing a layer stack on the 
With regard to claims 2-10: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “depositing a self-assembly (SAM) layer on a sidewall of the spacer and over a portion of the fin; depositing a layer stack on the fin and in contact with the SAM layer; removing the SAM layer and exposing the portion of the fin; forming a first portion of a metal compound layer between the layer stack and the sidewall of the spacer, wherein the first portion is in contact with the layer stack and the sidewall of the spacer; forming a second portion of the metal compound layer on a top surface of the layer stack; and depositing a gate electrode on the first and second portions of the metal compound layer”, in combination with the remaining limitations of the claim.
With regard to claims 12-15: The claims have been found allowable due to their dependency from claim 11 above.

With regard to claims 17-20: The claims have been found allowable due to their dependency from claim 16 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Victoria K. Hall/Primary Examiner, Art Unit 2897